       Case 2:19-cv-02534-HLT-JPO Document 43 Filed 02/20/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS
                                   AT KANSAS CITY

NATHAN C. JONES and LYN J.                    )
BUCHMILLER, individually, and on              )
behalf of all other similarly situated,       )
                                              )
                       Plaintiffs,            )       Case No.: 2:19-cv-02534-CM-JPO
                                              )
       vs.                                    )       CLASS ACTION
                                              )
USHEALTH GROUP, INC., and                     )
USHEALTH ADVISORS, LLC,                       )
                                              )
                       Defendants.            )
                                              )

                   DEFENDANTS’ MOTION TO STAY PROCEEDINGS
                  OR, ALTERNATIVELY, TO BIFURCATE DISCOVERY

       Defendants USHEALTH Group, Inc., and USHEALTH Advisors, LLC, file this Motion

to Stay Proceedings in this action pending the decision of the United States Supreme Court in Barr

v. American Association of Political Consultants, No. 19-631. Alternatively, Defendants move to

bifurcate discovery to determine whether an automatic telephone dialing system was used to send

text messages to Plaintiff. For the reasons expressed in the accompanying Memorandum in

Support, Defendants respectfully request the Court grant this Motion and stay discovery or, in the

alternative, bifurcate discovery.

                      CERTIFICATE OF GOOD FAITH CONFERRAL

       On February 19, 2020, pursuant to local Rule 37.2, counsel for Defendants conferred with

Christopher Roberts, counsel for Plaintiff, regarding the requested relief. The parties were not

able to resolve this dispute and Plaintiff opposes this Motion.




                                                                                        OP 1962166.1
                                                  1
       Case 2:19-cv-02534-HLT-JPO Document 43 Filed 02/20/20 Page 2 of 2




Dated: February 20, 2020                            GREENSPOON MARDER LLP

                                                    /s/ Gregg I. Strock
                                                    Jeffrey A. Backman
                                                    (Fla. Bar No. 0662501)
                                                    Gregg I. Strock
                                                    (Fla. Bar No. 1010140)
                                                    200 East Broward Blvd., Suite 1800
                                                    Fort Lauderdale, Florida 33301
                                                    Phone: (954) 491-1120
                                                    Fax: (954) 343-6958
                                                    jeffrey.backman@gmlaw.com
                                                    gregg.strock@gmlaw.com

                                                    and

                                                    SPENCER FANE LLP

                                                    /s/ Mark A. Cole
                                                    Mark A. Cole, KS #25349
                                                    6201 College Blvd, Suite 500
                                                    Overland Park, KS 66211
                                                    Phone: (913) 345-8100
                                                    Fax: (913) 345-0736
                                                    mcole@spencerfane.com

                                                    Attorneys for Defendants


                                CERTIFICATE OF SERVICE

        I hereby certify that I have filed the foregoing with the Clerk of the Court via CM/ECF on
February 20, 2020. I further certify that any party that enters an appearance in this matter will
receive a copy of this document via CM/ECF or in some other authorized manner for those counsel
or parties who are not authorized to receive Notice of Electronic Filing.

                                                    /s/ Mark A. Cole
                                                    Attorney for Defendant




                                                2
